953 So. 2d 71 (2007)
Rita H. Holzenthal Wife of/and Henry HOLZENTHAL, III, Gretel Holzenthal, Cecelia M. Holzenthal Wife of/ and Henry W. Holzenthal, Patricia A. Stanley Wife of/and George E. Thomas, and Monica S. Espinel Wife of/and Luis F. Espinel
v.
SEWERAGE & WATER BOARD OF NEW ORLEANS
Carlo R. Galan, M.D., Gwendolyn D. Redus, Billye B. Ber and Maxine Miller
v.
Sewerage & Water Board of New Orleans
Jean Feran Wife of/and Fred Feran, Mary Susan Hunt, Mary Sharett Wife of/and Freddie Sharett, Penelope Sheffield, Elise A. Boyer and Cheryl L. Squire
v.
Sewerage & Water Board of New Orleans.
No. 2007-C-0294.
Supreme Court of Louisiana.
March 30, 2007.
Denied.